DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I claims 1-10 and 19-20 drawn to a slide bearing in the reply filed on September 8, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse in the reply filed on September 8, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
large number of opening portions" in claim 1 line 5 and claim 1 lines 5-6 is a relative term which renders the claim indefinite.  The term "large number of opening portions" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear what number of opening portions is necessary in order for that number to be considered a “large number” in view of the disclosure. Different artisans in the claimed subject are would have an individual subjective interpretation of what number is considered “large”.
2-10 and 19-20 are rejected under 35 USC 112(b) because they depend on claim 1.
Regarding claim 3, paragraph [0029] of the present disclosure states “[t]he oil passage rate can be calculated in the following manner. Oil is brought into a surface (for example, inner peripheral surface) of the slide bearing. A state in which a predetermined pressure (0.4 MPa in this case) is applied to this oil is held for 10 minutes. Then, a total weight of the oil having seeped out from the opening portions of the surface (for example, outer peripheral surface) on a side opposite to the slide bearing is measured.” It is not clear in view of the present disclosure whether the limitation “the oxidized green compact has an oil passage rate of 0.01 g/10 min or less” in claim 3 is limited to the oil passage rate when a pressure of 0.4 MPa is applied or “the oxidized green compact has an oil passage rate of 0.01 g/10 min or less” encompasses oil passage rates at any applied pressure, including negligible applied pressure. If claim 3 is intended to be limited to limited to the oil passage rate when a pressure of 0.4 MPa is applied, this limitation should be more clearly set forth in claim 3. Note that any compact having a bearing surface configured to slide, through intermediation of a lubricating film is structurally capable of attaining an oil passage rate of 0.01 g/10 min or less when negligible pressure is applied.
Regarding claims 4 and 19, it is not clear if the limitation “a smooth cylindrical surface” recites the absence of a dynamic pressure groove or if “a smooth cylindrical surface” requires a 
Regarding claim 6, the limitation “a ratio h/d of a depth h (µm) of the dynamic pressure groove to an inner diameter d (mm) of the oxidized green compact is more than 2” as recited suggests that a depth of the groove is more than twice the length of an inner diameter of the green compact, whereas the disclosure as a whole suggests that claim 6 intends to recite that the numerical value of the length of a depth of the groove as measured in µm is more than twice the numerical value of an inner diameter of the green compact as measured in mm. Note that the ratio of two lengths is only dimensionless when the ratios compare quantities of the same dimensions (µm to µm or mm to mm); 2 is not equivalent to 2 µm grove depth/mm diameter at bearing surface, and the placement of “µm” and “mm” within parentheses in claim 6 raises questions as to whether µm and mm are intended to limit the scope of the claim.
It is not clear which categorical facets of a powder determine “a single kind” of powder recited in each of claims 7, 8, and 9. The word “kind” can refer to any category or any subcategory within a category of powder. Further, claim 1 requires that the powder is a metal powder, and as metal is a “kind” of powder, claim 1 already requires the powder be “a single kind”. Paragraph [0046] of the present disclosure indicates that “a single kind” is not limited to 
Claims 8-10 are rejected under 35 USC 112(b) because they depend on claim 7.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 recites “the metal powder contained in the oxidized green compact comprises metal powder of a single kind which occupies 99 wt% or more of the metal powder”; however, claim 1 requires the metal powder be metal by virtue of reciting “metal powder”. Metal powder is a single “kind” of metal. As the entire scope of independent claim 1 meets the additional limitations recited in claim 7 by virtue of requiring the metal powder be metal powder, claim 7 fails to limit the subject matter of claim 1 on which claim 7 depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 7-8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takezaki (US20120027635) cited in IDS dated April 22, 2020. 
Regarding claim 1, Takezaki discloses: a slide bearing (bearing supporting contactless rotation [0001], [0003]). Note that contactless bearing supporting rotational motion are considered slide bearings in view of the present disclosure (paragraphs [0002], [0009], [0018], [0032] of the present disclosure).Takezaki discloses the bearing comprises an oxidized green compact [0016], [0018], [0028] in which particles of metal powder are bonded to each other by an oxide film formed on surfaces of the particles [0019], [0028], [0041]. Takezaki discloses that the green compact has a bearing surface configured to slide, through intermediation of a lubricating film (oil), relative to a mating member to be supported ([0003], [0019], grooves where motor shaft is slid and contacted [0051]), wherein the bearing surface has a large number of opening portions (pores Fig. 1A) and the large number of opening portions and inner pores are interrupted in communication therebetween by the oxide film ([0039-41], “open pores exposed 
Regarding claim 5, Takezaki discloses the bearing surface comprises a dynamic pressure groove formed through mold-forming (pressing, shaping) [0018].
Regarding claims 7 and 8, Takezaki discloses embodiments in which the metal powder is pure iron powder up to 100% of the metal powder [0047]. Note that the requirement of a single kind only limits the metal powder and does not exclude other, nonmetallic components such as lubricating oil, iron oxide or zinc stearate from the from the green compact.
Regarding claim 10, Takezaki discloses the oxide film comprises Fe3O4 (ferrosoferric oxide membrane [0001], claim 1).

Claim(s) 1, 3-4, 7-8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pleney (EP0045706A1). 
Regarding claim 1, Pleney discloses slide bearing, (cylindrical bearing [0025], subjected to radial load [0029]). Pleney discloses that lubricating oil on bearing surface protects the surface [0018], thereby disclosing that a mating surface does not directly contact the bearing surface meeting the broadest reasonable interpretation of slide bearings in view of the present disclosure (paragraphs [0002], [0009], [0018], [0032] of the present disclosure). Pleney discloses the bearing comprises an oxidized green compact (part [0014]) in which particles of metal powder are bonded to each other by an oxide film formed on surfaces of the particles (Fig. 1, [0007], [0010], [0016]). Pleney discloses the oxidized green compact supports sliding rotational motion a shaft which must necessarily have some mating surface [0029], and that the part has a lubricant contained on a bearing surface [0009], [0017-18], [0029]; therefore, Pleney discloses that the bearing surface is structurally capable of sliding through intermediation of a 
Pleney discloses that the bearing surface of the part is porous [0008-10], [0017], thereby disclosing that the bearing surface has a plurality of opening portions. Pleney discloses embodiments in which porosity is closed, rendering the pores impervious to liquid passage [0010] and that the oxide layer is responsible for filling interstices between pores [0017]. Pleney thereby discloses that the plurality of opening portions (surface pores) and inner pores are interrupted in communication therebetween by the oxide film.
Regarding claim 3, Pleney discloses embodiments in which porosity is closed, rendering the pores impervious to liquid passage [0010]. Pores impervious to liquid passage identically have an oil passage rate of zero, which meets the limitations of claim 3.
Regarding claim 4, Pleney discloses the formed bearings are cylindrical [0025] thereby meeting the limitation of a cylindrical bearing surface. Pleney does not indicate forming a dynamic pressure groove which meets the apparent interpretation of “a smooth cylindrical surface” suggested by paragraph [0030] of the present disclosure, and Pleney discloses forming the oxide layer by oxidizing metal in air [0013-14], [0023], which is the mechanism by which paragraph [0034] of the present disclosure indicates roughness is reduced; therefore, Pleney meets the “smooth cylindrical surface” limitation of claim 4 regardless of how “a smooth cylindrical surface” is intended to be interpreted in view of the present disclosure.
Regarding claims 7 and 8, Pleney discloses examples in which the only metal powder is pure iron powder [0022], [0032]. Note that the requirement of a single kind only limits the metal powder and does not exclude other, nonmetallic components such as lubricating oil, iron oxide or compression lubricant from the from the green compact.
Regarding claim 10, Pleney discloses the oxide film comprises Fe3O4 [0007], [0016].

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Takezaki (US20120027635) as applied to claim 1 above.
Regarding claim 3, Takezaki discloses that the oxide formed on the surface of the compact results in an increased effect of sealing openings (pores) [0053-55], penetration 
In the event that the bearing of Takezaki does not necessarily meet the structure required dependent claim 3, it would have been obvious for one of ordinary skill in the art to form the green compact of the bearing disclosed by Takezaki to have a low oil passage rate because Takezaki specifically teaches sealing the bearing surface openings to have a low oil penetration rate [0053-55] and that oil is not impregnated into porous material [0019], and such teachings to reduce the oil flow within the bearing would have directed one of ordinary skill in the art to reducing the passage of oil within a green compact of the bearing.

Claim Rejections - 35 USC § 103
Claims 2 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Takezaki (US20120027635) in view of Egami (US 20060251348). 

Egami teaches a bearing formed from sintered iron (Fe) material [0010-12]. Egami teaches a bearing surface opening ratio of 20% to 50% [0016]. Egami teaches that when the surface opening ratio is lower than 20%, bearing supporting effect is not sufficiently obtained and when the surface opening ratio is higher than 50%, the required dimensional accuracy and mechanical strength are not obtained. Egami teaches a content of lubricating oil of 5-40 vol% in the outermost layer in order to effectively support a mating surface in motion (lubricating effect [0030].
Both Takezaki and Egami teach bearings formed from sintered metal powder comprising a porous outer layer having oil lubricant. The porous quality of the iron oxide layer disclosed by Takezaki must have some ratio of surface openings, and some oil content ratio.
It would have been obvious for one of ordinary skill in the art to form the green compact disclosed by Takezaki to have a surface opening ratio of 20% to 50% and an amount of lubricating oil in the outermost layer of 5-40 vol%, given the preferences of these ranges disclosed by Egami [0016], [0030]. A surface opening ratio of 20% to 50% overlaps the claimed range. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I). Given the sealing effect of the oxide layer disclosed by Takezaki [0039-41], the oil content ratio of the oxidized green compact disclosed by Takezaki would necessarily be lower than the oil content ratio in the outermost layer wherein the lubricating oil supports a mating surface, and it would have been obvious to one of ordinary skill in the art that an oil content ratio of the green compact of less than 5-40 vol% in the outermost layer would either overlap or closely approach the claimed range which recites oxidized green compact [as a whole] has an oil content ratio of 4 vol% or less. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of 
Regarding claim 20, Takezaki discloses the bearing surface comprises a dynamic pressure groove formed through mold-forming (pressing, shaping) [0018].

Claims 2 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Pleney (EP0045706A1) in view of Egami (US 20060251348). 
Regarding claim 2, Pleney discloses that properties of the compact depend on the porosity (a ratio of openings) of the compact, and degree of oxidation of the product as a whole [0008-10]. Pleney does not disclose the bearing surface has a surface opening ratio of 40% or more. 
Egami teaches a bearing formed from sintered iron (Fe) material [0010-12]. Egami teaches a bearing surface opening ratio of 20% to 50% [0016]. Egami teaches that when the surface opening ratio is lower than 20%, bearing supporting effect is not sufficiently obtained and when the surface opening ratio is higher than 50%, the required dimensional accuracy and mechanical strength are not obtained. Egami teaches a content of lubricating oil of 5-40 vol% in the outermost layer in order to effectively support a mating surface in motion (lubricating effect [0030].
Both Pleney and Egami teach bearings formed from sintered metal powder comprising a porous outer layer having oil lubricant. The porous quality of the iron oxide layer disclosed by Pleney must have some ratio of surface openings, and some oil content ratio.
It would have been obvious for one of ordinary skill in the art to form the green compact (part) disclosed by Pleney to have a surface opening ratio of 20% to 50% and an amount of lubricating oil in the outermost layer of 5-40 vol%, given the preferences of these ranges disclosed by Egami [0016], [0030], and Pleney’s teachings of adjusting the porosity of the compact (part) [0008-10]. A surface opening ratio of 20% to 50% overlaps the claimed range. 
Regarding claim 19, Pleney discloses the formed bearings are cylindrical [0025] thereby meeting the limitation of a cylindrical bearing surface. Pleney does not indicate forming a dynamic pressure groove which meets the apparent interpretation of “a smooth cylindrical surface” suggested by paragraph [0030] of the present disclosure, and Pleney discloses forming the oxide layer by oxidizing metal in air [0013-14], [0023], which is the mechanism by which paragraph [0034] of the present disclosure indicates roughness is reduced; therefore, Pleney meets the “smooth” limitations of claim 19 regardless of how “a smooth cylindrical surface” is intended to be interpreted in view of the present disclosure.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takezaki (US20120027635) as applied to claims 1 and 5 above, and further in view of Mori (US5697709).
Takezaki does not disclose dimensions, either absolute or relative, of the bearing surface and groove.

Both Takezaki and Mori teach dynamic pressure bearings supporting a shaft with lubricating oil, the bearing comprising a groove. 
It would have been necessary for one of ordinary skill in the art to appropriately size the depth of the groove disclosed by Takezaki; therefore, in producing the bearing disclosed by Takezaki, it would have been necessary for one of ordinary skill in the art to look to the art in order to appropriately proportion components. In looking to the art, it would have been obvious for one of ordinary skill in the art to choose the ratios of groove depth in µm to shaft diameter in mm in proportions which Mori teaches for fluid dynamic pressure bearings of 0.2 to 10 µm/mm. Takezaki suggests that the inner diameter of the bearing is close to the diameter of the shaft with the word “contacted” in paragraph [0051]; therefore, a ratio of 0.2 to 10 µm/mm for the groove depth to the shaft diameter would be expected to overlap the claimed range of more than 2 for the ratio of groove depth to inner diameter of the compact. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takezaki (US20120027635) as applied to claims 1 and 7 above, and further in view of ‘208 (JPS4892208A). ‘208 is cited in the IDS dated March 5, 2019.

‘208 teaches a sintered iron bearing comprising an oxide formed on a green compact (claim 1, Example 1, Detailed description paragraph beginning “That is, a commercially available reduced iron powder”). ‘208 teaches that any of reduced iron powder, electrolytic iron powder and atomized iron powder can be used (Detailed description paragraph beginning “As the iron powder used”), and ‘208 specifically uses reduced iron powder in examples (Detailed description paragraph beginning “As the iron powder used”, Example 1).
Both Takezaki and ‘208 teach sintered iron bearings comprising an iron oxide surface. The iron powder disclosed by Takezaki [0047] must necessarily somehow be produced.
It would have been obvious for one of ordinary skill in the art to use reduced iron powder to product he green compact disclosed by Takezaki because ‘208 suggests that reduced iron powder is appropriate as starting material for sintered iron bearings with oxide portions formed through oxidation of the feed material. Takezaki’s silence on the powder source would have required one of ordinary skill in the art search the art of sintered iron bearings to find appropriate iron feed material. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pleney (EP0045706A1) as applied to claims 1 and 7 above, and further in view of ‘208 (JPS4892208A). 
Pleney discloses examples in which the only metal powder is pure iron powder [0022], [0032], but Pleney does not specify the iron powder is reduced powder nor does Pleney suggest structure implied by the requirement that the metal powder is reduced powder.
‘208 teaches a sintered iron bearing comprising an oxide formed on a green compact (claim 1, Example 1, Detailed description paragraph beginning “That is, a commercially 
Both Pleney and ‘208 teach sintered iron bearings comprising an iron oxide surface. The iron powder disclosed by Pleney [0022], [0032] must necessarily somehow be produced.
It would have been obvious for one of ordinary skill in the art to use reduced iron powder to product he green compact disclosed by Pleney because ‘208 suggests that reduced iron powder is appropriate as starting material for sintered iron bearings with oxide portions formed through oxidation of the feed material. Pleney’s silence on the powder source would have required one of ordinary skill in the art search the art of sintered iron bearings to find appropriate iron feed material. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647. The examiner can normally be reached MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/SEAN P. O'KEEFE/            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736